DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               K.G., the Mother,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                     and GUARDIAN AD LITEM,
                            Appellees.

                                No. 4D21-828

                               [June 28, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562019DP000118A.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, Fourth District, West Palm Beach, for appellant.

    Andrew Feigenbaum of Children's Legal Services, West Palm Beach,
for appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director, and Samantha C. Valley,
Senior Attorney, Florida Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem o/b/o K.P.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.